COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:        Noe Guadalupe Mijares v. The State of Texas

Appellate case number:      01-11-00067-CR

Trial court case number: 1267237

Trial court:                180th District Court of Harris County

        Appellant’s appointed counsel, Emily Munoz Detoto, has not filed a brief on appellant’s
behalf in this appeal. Appellant’s brief was first due almost two years ago, on April 15, 2011.
        On November 16, 2011, the Court granted appellant’s second motion for extension of
time to file a brief, ordering that appellant’s brief be filed by December 30, 2011 and that, absent
extraordinary circumstances, the Court would not grant additional motions to extend time.
Appellant did not respond.
        On February 22, 2012, the Court abated the appeal and remanded the case to the trial
court for a hearing and findings on whether appellant desired to prosecute his appeal and whether
counsel had abandoned the appeal by failing to file a brief on appellant’s behalf. See TEX. R.
APP. 38.8(b)(2).
       On March 15, 2012, a supplemental clerk’s record was filed, containing a docket sheet
with notations that appellant wishes to prosecute the appeal and that Emily Munoz Detoto will
remain as appellant’s counsel.
         It has been almost a year since the hearing and Emily Munoz Detoto still has not filed a
brief.
        Before a court-appointed attorney may be relieved of her duties and replaced by other
counsel, a finding of good cause must be entered on the record. TEX. CODE CRIM. PROC. ANN.
art. 26.04(j)(2) (Vernon Supp. 2012). We conclude that good cause exists for Emily Munoz
DeToto to be relieved of her duties as appellant’s counsel and replaced by substitute counsel,
namely, that she has not timely filed a brief on appellant=s behalf.
         We therefore abate this appeal and remand the case to the trial court for:
         (1)    the entry of a finding that good cause exists to relieve Emily Munoz
                DeToto of her duties as appellant=s counsel;
         (2)    the relief of Emily Munoz DeToto of her duties as appellant=s counsel;
       (3)    the entry of an order directing Emily Munoz DeToto to return the
              appellate record in this case to the Harris County District Clerk=s office
              immediately;
       (4)    the appointment of substitute counsel1; and
       (5)    the entry of an order directing substitute counsel to file a brief in this
              Court within 30 days after the date the trial court makes its
              appointment, regardless of whether this Court has yet reinstated the
              appeal.
       The trial court shall order the district clerk to file a supplemental clerk’s record
containing the order of appointment in this Court no later than February 25, 2013.
        The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually       Acting for the Court


Date: February 6, 2013




1
       TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(j)(2) (Vernon Supp. 2012).